SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 000-29935 CROWN EQUITY HOLDINGS INC. (Exact name of registrant as specified in its charter) Nevada 33-0677140 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1226 Pentland Down Road, Las Vegas, NV 89146 (Address of principal executive offices) (702) 448-1543 (Issuer's telephone number) 5440 West Sahara Avenue, Suite 205, Las Vegas, NV 89146 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Company (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes : xNo:o Indicate by check mark whether the Company is a large accelerated filer, an accelerated file, non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filed o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of August 14, 2012, there were 880,192,502 shares of Common Stock of the issuer outstanding. TABLE OF CONTENTS Page PART I: FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets as of June 30, 2012 and December 31, 2011 (Unaudited) 3 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) 4 Consolidated Statements of Cash Flows forthe Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis and Plan of Operation 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4T. Controls and Procedures 12 PART II: OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults upon Senior Securities 13 Item 4. Remove and Reserve 13 Item 5. Other Information 13 Item 6. Exhibits 13 Signatures 14 2 Crown Equity Holdings, Inc. CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Marketable securities Marketable securities held in related party Accounts receivable Prepaid expenses Total current assets Property and equipment, net of accumulated depreciation $33,492 and $29,732 respectively Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable and accrued expenses $ $ Related party deferred revenue Notes payable-related parties Total current liabilities Stockholders’ Equity: Preferred stock; $0.001 par value, 10,000,000 shares authorized, 9,000,000 undesignated authorized Series A convertible preferred stock; $0.001 par value, 1,000,000 shares authorized, none and 600,000 shares issued and outstanding, respectively Common stock; $0.001 par value, 4,900,000,0000 shares authorized, 878,192,502 and 798,360,078 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of the unaudited consolidated financial statements. 3 Crown Equity Holdings, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenue $ Direct material costs Gross profit Operating Expenses: General and administrative Depreciation Income(loss) from operations ) ) Other Income (Expenses): Other income ) Realized loss on marketable securities ) ) ) Unrealized gain (loss) on marketable securities ) Unrealized gain (loss) on marketable securities – related party ) ) Interest expense ) Loss on extinguishment of debt ) ) Other expense ) Total other income (expenses) Net income (loss) ) ) Deemed dividend on series A convertible preferred stock ) Net loss attributable to common stockholders $ ) $ $ ) ) Net loss per common share attributable to common stockholders, basic $ ) $ $ ) $ ) Net loss per common share attributable to common stockholders, diluted $ ) $ $ ) $ ) Weighted average common shares outstanding basic Weighted average common shares outstanding diluted The accompanying notes are an integral part of the unaudited consolidated financial statements. 4 Crown Equity Holdings, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile net loss to net cash used in operating activities: Depreciation expense Common stock issued for services Unrealized (gain) loss on marketable securities ) Unrealized loss on related party marketable securities Loss on extinguishment of debt Realized loss on marketable securities Marketable securities received for revenue ) Changes in operating assets and liabilities: Accounts receivable 25 ) Prepaid expenses ) Accounts payable and accrued expenses ) ) Deferred revenue ) ) Accrued salaries NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS USED IN INVESTING ACTIVITIES Cash paid for purchase of fixed assets ) ) Proceeds from the sale of marketable securities NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from the sale of common stock Proceeds from sale of series A convertible preferred stock Borrowings on notes payable Borrowings on related party notes payable NET CASH PROVIDED BY FINANCING ACTIVITIES Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ SUPPLEMENTAL CASH FLOWS INFORMATION Interest paid $
